           Case 1:18-cv-08543-VSB Document 64 Filed 03/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X                              3/17/2021
                                                          :
RAYMOND RUSSELL, JR.,                                     :
                                                          :
                                        Plaintiff,        :
                                                          :               18-cv-8543 (VSB)
                      -against-                           :
                                                          :                    ORDER
THE STATE OF NEW YORK, et al.,                            :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

        Before the Court is Defendant’s letter motion dated March 15, 2021, (Doc. 55), pursuant

to Rule 5B of this Court’s Individual Rules and Practices, for entry of an order permitting it to:

    1. File under seal Exhibit G to the Declaration of Jessica Acosta-Pettyjohn; and

    2. Publicly file a redacted version of Exhibit D to the Declaration of Jessica Acosta-Pettyjohn

        Upon consideration of the motion and for good cause shown, the Court GRANTS

Defendant’s motion. Accordingly, it is hereby:

        ORDERED that Defendant may file copies of the foregoing papers entirely under seal and

publicly file redacted copies as indicated in the highlighted set accompanying its letter motion.

SO ORDERED.

Dated: March 17, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge




                                                         1
